DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim  1, the prior art of record does not disclose nor render obvious a first light transmissive member that has a third surface on which the excitation light is incident and a fourth surface different from the third surface and transmits at least the excitation light; a first layer provided between the first surface of the wavelength conversion layer and the fourth surface of the first light transmissive member, which are surfaces facing each other; and a reflection layer, wherein the first layer is a dichroic mirror, the wavelength conversion layer has a first side surface that intersects the first surface and the second surface, the first light transmissive member has a second side surface that intersects the third surface and the fourth surface, the reflection layer is so provided as to face the first side surface and the second side surface via an air layer and reflects at least the fluorescence, -2-Application No. 16/910,191 a refractive index of the first light transmissive member is greater than a refractive index of the wavelength conversion layer, and the first layer transmits the excitation light and reflects the fluorescence.
The closest prior art, Fujita, discloses a wavelength converter (see fig.3, a) comprising: a wavelength conversion layer (see 1 in fig.3) that has a first surface (see bottom surface of 1) and a second surface (see top surface of 1) different from the first
surface and converts excitation light that belongs to a first wavelength band into fluorescence that belongs to a second wavelength band different from the first
wavelength band (disclosed by the operation of 1 in fig.3); a first light transmissive
member (2 wherein LO enters) that has a third surface on which the excitation light is
incident (see the bottom surface of 2 in fig.3) and a fourth surface different from the third
surface and transmits at least the excitation light (see the top surface of 2 in fig.3); and,
wherein a refractive index of the first light transmissive member (see the material of 2 in
fig.3: para.[0013]: “a silicon carbide-based ceramic’ which has an index of refraction of
5.635) is greater than a refractive index of the wavelength conversion layer (see the
material of the wavelength conversion layer comprises a polycrystalline ceramic
phosphor (see para.[0048]: “YAG Ceramic phosphor which has an index of refraction
between )).
However Fujita does not disclose wherein the first layer is a dichroic mirror, the wavelength conversion layer has a first side surface that intersects the first surface and the second surface, the first light transmissive member has a second side surface that intersects the third surface and the fourth surface, the reflection layer is so provided as to face the first side surface and the second side surface via an air layer and reflects at least the fluorescence,  a refractive index of the first light transmissive member is greater than a refractive index of the wavelength conversion layer, and the first layer transmits the excitation light and reflects the fluorescence.
Furthermore, it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fujita to meet the limitations of claim 1, since the laminate 3 in fig.3 is “bonded tight to the inside of hole 4a” thus providing an air gap as required by claim 1 would break the device of Fujita.
Claims 2 and 4-19 are allowed as they depend from an allowed claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882